Mr. Justice Phillips. In the case of The Wabash Railroad Company v. Dougan, 41 Ill. App. 543, it was held that a non-resident creditor might proceed by attachment against a non-resident -debtor and garnishee a foreign corporation doing business in this State; and in that case the answer the garnishee set up was that the plaintiff fraudulently and with the express and avowed purpose of evading the exemption laws of Missouri, and of depriving the debtor of the exemption of that State, came to this State and sought to avail himself of the process of our courts; and in the case cited it was held that “ admitting the legal right of the plaintiff to come to this State and avail himself of such remedies as our laws afford, the motive by which he was actuated in so doing is immaterial. A party pursuing his legal rights in a. legal manner, can not be called in question in respect to the motives which prompt him to action.” A non-resident creditor having a right -to resort to the courts of this State and proceed by garnishment against a foreign corporation doing business in this State, Flannigan would have the right to acquire the claim and proceed in the collection thereof, and. a court of equity is without jurisdiction to enjoin the collection of such a claim; nor will a court of equity more than a court of law inquire into the motives which actuate one in proceeding in a legal manner to collect a lawful claim. It was not error to sustain the demurrer, dissolve the injunction and dismiss the bill. The suggestion of 'damage by the defendant,- Flannigan, was filed before the court sustained the demurrer to the bill as to him. From this record it does not appear that any objection was made to the filing the suggestion of damage by Wyatt, and no motion wras made to strike his suggestion of damage from the files, and in the suggestion of damage on the part of Flannigan and Wyatt each, the complainant appeared and litigated the assessment of damage in both cases, without objection; and even if it should be held that Wyatt should have filed his suggestion of damage at the same term at which the injunction was dissolved as to him, still the complainants, by appearing and litigating assessment of damage, without objection, waived error if there was any. Gerard v. Gateau, 15 Ill. App. 520. The evidence as to the damage sustained on each assessment supports the finding of the court as to the amount of damage. We find no error in this record and the decree is affirmed. Ajjjb'med.